Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed. 
Onishi (US 2005/0212461, hereinafter Onishi) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Onishi fails to teach or suggest “processing the set of extracted video frames to calculate a collective brightness metric indicative of image brightness in the set of extracted video frames collectively; based at least in part on the collective brightness metric for the set of extracted video frames, automatically adjusting the camera flash setting2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 14 recites similarly allowed limitations.
Dependent claims 2-13 and 15-22 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Onishi discloses, a projection type video display apparatus comprising input means for inputting a power saving mode setting command, average luminance level detection means for detecting the average luminance level of an input video signal, PWM generation means for usually generating a first PWM signal having a duty ratio corresponding to the average luminance level detected by the average luminance level detection means in a predetermined duty ratio range, while generating, when the power saving mode setting command is inputted by the input means, a second PWM signal having a duty ratio outside the predetermined duty ratio range, and lamp control means receiving the PWM signals generated by the PWM generation means for controlling the illuminance of the light source lamp on the basis of the duty ratio of the inputted PWM signal (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696